                                                                                                      Case 1:19-cv-00669 ECF No. 2 filed 08/22/19 PageID.35 Page 1 of 3



                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                                      WESTERN DISTRICT OF MICHIGAN
                                                                                                                           SOUTHERN DIVISION

                                                                                              MICHIGAN REPUBLICAN PARTY,
                                                                                              LAURA COX, TERRI LYNN LAND,
                                                                                              SAVINA ALEXANDRA ZOE MUCCI,                  Case No.:
                                                                                              DORIAN THOMPSON, and HANK
                                                                                              VAUPEL,
                                                                                                                                           Hon.
                                                                                              Plaintiffs,
                                                                                                                                           PLAINTIFFS’ MOTION FOR
                                                                                              v.
                                                                                                                                           PRELIMINARY INJUNCTION
                                                                                              JOCELYN BENSON, in her official capacity
                                                                                              as Secretary of State,
                                                                                                                                           ORAL ARGUMENT REQUESTED
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Defendant.


                                                                                              Gary P. Gordon (P26290)
                                                                                              Jason T. Hanselman (P61813)
                                                                                              Scott A. Hughes (P75486)
                                                                                              Dykema Gossett PLLC
                                                                                              Counsel for Plaintiffs
                                                                                              201 Townsend Street, Suite 900
                                                                                              Lansing, MI 48933
                                                                                              (517) 374-9133
                                                                                              ggordon@dykema.com
                                                                                              jhanselman@dykema.com
                                                                                              shughes@dykema.com

                                                                                              Charles R. Spies (P83260)
                                                                                              Brian D. Shekell (P75327)
                                                                                              Clark Hill PLC
                                                                                              Counsel for Plaintiffs
                                                                                              500 Woodward Avenue
                                                                                              Detroit, MI 48226
                                                                                              (313) 965-8803
                                                                                              cspies@clarkhill.com
                                                                                              bshekell@clarkhill.com
                                                                                                     Case 1:19-cv-00669 ECF No. 2 filed 08/22/19 PageID.36 Page 2 of 3




                                                                                                    Plaintiffs Michigan Republican Party, Laura Cox, Terri Lynn Land, Savina

                                                                                              Alexandra Zoe Mucci, Dorian Thompson, and Hank Vaupel, by and through their

                                                                                              counsel, Dykema Gossett PLLC and Clark Hill PLC, respectfully move this Court

                                                                                              for a preliminary injunction as set forth below and for the reasons set forth in the

                                                                                              accompanying Brief in Support of Plaintiffs’ Motion for Preliminary Injunction.

                                                                                              Fed. R. Civ. P. 65(a).

                                                                                                    Because there are only legal questions at issue, Plaintiffs respectfully request

                                                                                              that this Court consolidate the preliminary injunction hearing with the trial on the
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              merits and rule on the merits in accordance with Fed. R. Civ. P. 65(a)(2).

                                                                                                    Wherefore, Plaintiffs respectfully request that the Court grant their Motion

                                                                                              and issue a preliminary injunction pending a decision on the merits of Plaintiffs’

                                                                                              claims in this matter.

                                                                                                                                              Respectfully submitted,



                                                                                                Dated: August 22, 2019                       /s/ Gary P. Gordon
                                                                                                                                             Gary P. Gordon (P26290)
                                                                                                                                             Jason T. Hanselman (P61813)
                                                                                                                                             Scott A. Hughes (P75486)
                                                                                                                                             Dykema Gossett PLLC
                                                                                                                                             Counsel for Plaintiffs
                                                                                                                                             201 Townsend Street, Suite 900
                                                                                                                                             Lansing, MI 48933
                                                                                                                                             (517) 374-9133
                                                                                                                                             ggordon@dykema.com
                                                                                                                                             jhanselman@dykema.com
                                                                                                                                             shughes@dykema.com




                                                                                                                                        2
                                                                                              Case 1:19-cv-00669 ECF No. 2 filed 08/22/19 PageID.37 Page 3 of 3



                                                                                                                                   Charles R. Spies (P83260)
                                                                                                                                   Brian D. Shekell (P75327)
                                                                                                                                   Clark Hill PLC
                                                                                                                                   Counsel for Plaintiffs
                                                                                                                                   500 Woodward Avenue
                                                                                                                                   Detroit, MI 48226
                                                                                                                                   (313) 965-8803
                                                                                                                                   cspies@clarkhill.com
                                                                                                                                   bshekell@clarkhill.com
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                                             3
